Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 10/13/21 is acknowledged.
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/21.
Product by process limitations
Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (See MPEP § 2113)

Claim 1 recites: “An additively manufactured attritable engine”, this limitation is subject to product by process analysis.
Claim 8 recites: “…are manufactured using additive manufacturing techniques”, this limitation is subject to product by process analysis.
Claim 9 recites: “wherein a build angle used during the additive manufacturing process is maintained at substantially 45 degrees or greater”, this limitation is subject to product by process analysis.
Drawings
The drawings are objected to because Fig. 3 has an additional Ref. No. 108 which should be deleted.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Claim Objections
Claim 7 is objected to because “includes 6 fuel injectors” should be --includes six fuel injectors--.
Claim 8 is objected to because “using additive manufacturing techniques” in line 2 should be --using an additive manufacturing process-- (Claim 9 depends from Claim 8 and references the additive manufacturing process).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "substantially" in claim 9 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Seymour (U.S. 5,727,378) in view of Nash et al. (U.S. 4,312,185).

    PNG
    media_image1.png
    808
    600
    media_image1.png
    Greyscale

Re claim 1:
Seymour discloses an additively manufactured attritable engine (1, gas turbine engine - Col. 8, Line 25 (a type of an attritable engine as described in Col. 1, Lines 34-39 - “…low cost… gas turbine engines, for use as e.g. propulsions systems for aeromodelling and small unmanned aerial vehicle markets”; see Figs. 1, 2, 4 - elements of 1, e.g. 62, 98, or 64, are shown with structure of additively manufactured elements)) comprising: 
an engine case (62, outer casing - Col. 9, Line 26 (shown as a type of engine in Fig. 1)); 
a fuel ring (64, fuel manifold - Col. 9, Line 27 (shown as a type of ring in Fig. 2)) conformal with the engine case (62)(see Fig. 1 - element 64 is shown conformal with element 62 as the distance between 64 and 62 at the bottom of element 62 is shown the same as the distance between 64 and 62 at the top of element 62); 
a fuel manifold (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A as a type of fuel manifold as it is shown in fluid communication with an unlabeled hose and with element 64, and element 64 is for fuel per Col. 9, Line 27)) attached to the fuel ring (64)(see Modified Fig. 2 above - element A is shown attached to element 64) and configured to deliver fuel to the fuel ring (64)(see Modified Fig. 2 above - at A (person having ordinary skill in the art would recognize element A is configured to deliver fuel to element 64 as it is shown in fluid communication with an unlabeled hose and with element 64, and element 64 is for fuel per Col. 9, Line 27)); and 

Seymour fails to disclose the fuel ring integral with the engine case.
Nash teaches a fuel ring (10, fuel manifold - Col. 4, Line 40 (shown as a type of fuel ring between views of Figs. 1, 3, and 4 and per description in Col. 4, Lines 45-47)) integral with an engine case (1, casing - Col. 3, Line 61 (a type of engine case as shown in Fig. 1 and per Col. 1, Lines 7-10))(Col. 4, Lines 42-45 - “…manifold 10…are integral with the casing 1…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the fuel ring of Seymour after the fuel ring of Nash (thereby making the fuel ring of Seymour integral with the engine case of Seymour as taught by Nash) for the advantage of a low profile and for the advantage of eliminating or minimizing the need for heavy and more costly casing stiffening devices (Nash; Col. 4, Lines 48-53).
“additively manufactured attritable engine” is subject to product by process analysis (see Paragraph above).
Re claim 3:
Seymour/Nash teaches the engine of claim 1 (as described above).
Seymour discloses wherein the fuel ring (64) has an annular shape (see Fig. 4 - element 64 is shown with an annular shape).
Re claim 7:
Seymour/Nash teaches the engine of claim 1 (as described above).
Seymour discloses wherein the engine (1) includes 6 fuel injectors (98)(see Figs. 2 and 3 (nine element 66 are shown in Fig. 1, and per Col. 9, Lines 64-65 each element 66 has an element 98; and Fig. 3 shows nine element 102 and per Col. 9, Line 64 - Col. 10, Line 2, each element 102 has a corresponding element 98)).
Re claim 8:
Seymour/Nash teaches the engine of claim 1 (as described above).
Seymour discloses wherein the engine case (62), the fuel manifold (Modified Fig. 2 above - A), the fuel injector (98), and the fuel ring (64) are manufactured using additive manufacturing techniques (see Figs. 1, 2, 4, and Modified Fig. 2 above - elements 62, 98, 64, and A (of Modified Fig. 2) are shown with structure of elements manufactured using additive manufacturing techniques).
“…are manufactured using additive manufacturing techniques” is subject to product by process analysis (see Paragraph above).
Re claim 9:
Seymour/Nash teaches the engine of claim 8 (as described above).
Seymour discloses wherein a build angle used during the additive manufacturing process is maintained at substantially 45 degrees or greater (see Figs. 1, 2, 4, and Modified Fig. 2 above - elements 62, 98, 64, and A (of Modified Fig. 2) are shown with structure of elements manufactured using an additive manufacturing process in which a build angle is maintained at substantially 45 degrees or greater).
a build angle used during the additive manufacturing process is maintained at substantially 45 degrees or greater” is subject to product by process analysis (see Paragraph above).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Seymour (U.S. 5,727,378) in view of Nash et al. (U.S. 4,312,185), as applied to claim 1 above, and further in view of Böttcher et al. (U.S. 2011/0173983).
Re claim 2:
Seymour/Nash teaches the engine of claim 1 (as described above).
Seymour/Nash fails to disclose wherein the fuel ring is formed of nickel or nickel based alloy.
Böttcher teaches wherein a fuel ring (Para 17 - “fuel distribution ring”) is formed of nickel or nickel based alloy (Para 17 - “fuel distribution ring preferably includes at least one nickel alloy”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the fuel ring of Seymour/Nash after the fuel ring of Böttcher (thereby making the fuel ring of Seymour/Nash of the nickel alloy of Böttcher) for the advantage of resistance to high temperatures (Böttcher; Para 17).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seymour (U.S. 5,727,378) in view of Nash et al. (U.S. 4,312,185), as applied to claim 1 above, and further in view of Pinson et al. (U.S. 2011/0173983).
Re claim 4:
Seymour/Nash teaches the engine of claim 1 (as described above).

Pinson teaches wherein a fuel passage (68, radial passage - Para 24 (a type of fuel passage as described in Paras 23-24)) has a tear-drop shape (Para 24 - “…radial passage 68 is matched to the external tear-drop shape…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized the shape of the fuel passage of Pinson could have been applied to the shape of the fuel ring of Seymour as the fuel ring of Seymour is a fuel passage (Seymour; see Figs. 2, 4, and Col. 9, Lines 60-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the shape of the fuel ring of Seymour/Nash tear-drop after the shape of the fuel passage of Pinson for the advantage of increasing the internal volume and optimizing feeding of injectors (Pinson; Para 24).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Seymour (U.S. 5,727,378) in view of Nash et al. (U.S. 4,312,185), as applied to claim 1 above, and further in view of Ziminsky et al. (U.S. 2010/0192581).
Re claim 5:
Seymour/Nash teaches the engine of claim 1 (as described above).
Seymour/Nash fails to disclose wherein the fuel ring has an inner diameter from 0.083 in. (2.11 mm) to 0.103 in. (2.62 mm), inclusive.
Ziminsky teaches wherein a fuel passage (142, fuel injection inlet - Para 30 (shown as a type of fuel passage in Fig. 6)) has an inner diameter from 0.083 in. (2.11 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized the inner diameter of the fuel passage of Ziminsky could have been applied to the fuel ring of Seymour as the fuel ring of Seymour is a fuel passage (Seymour; see Figs. 2, 4, and Col. 9, Lines 60-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the inner diameter of Ziminsky as the inner diameter of the fuel ring of Seymour/Nash for the advantage of achieving a target NOx emission (Ziminsky; Para 30).
Re claim 6:
Seymour/Nash teaches the engine of claim 1 (as described above).
Seymour/Nash fails to disclose wherein the fuel ring has an inner diameter from 0.089 in. (2.26 mm) to 0.097 in. (2.46 mm), inclusive.
Ziminsky teaches wherein a fuel passage (142, fuel injection inlet - Para 30 (shown as a type of fuel passage in Fig. 6)) has an inner diameter from 0.089 in. (2.26 mm) to 0.097 in. (2.46 mm), inclusive (Para 30 - “inner tube diameter Di is generally in the range of about 0.08 to about 0.2 inches”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized the inner diameter of the fuel passage of Ziminsky could have been applied to the fuel ring of Seymour as the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the inner diameter of Ziminsky as the inner diameter of the fuel ring of Seymour/Nash for the advantage of achieving a target NOx emission (Ziminsky; Para 30).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shekleton et al. (U.S. 4,938,020) discloses an attritable engine (Fig. 1) comprising: an engine case (38); a fuel ring (108) and conformal with the engine case (see Figs. 1-2); a fuel manifold (34) attached to the fuel ring and configured to deliver fuel to the fuel ring (see Figs. 1-2); and a fuel injector (112) attached to the fuel ring and configured to receive fuel from the fuel ring (see Fig. 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        11/15/21